Citation Nr: 0737681	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-21 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to a disability evaluation greater than 50 
percent for post-traumatic stress disorder (PTSD).  

3.  Entitlement to a disability evaluation greater than 20 
percent for a right ankle disability.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disability.  

5.  Entitlement to an effective date earlier than March 7, 
2002, for the grant of service connection for PTSD.  

6.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran, K.S., and B.W.


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from October 1975 to November 
1979, and from April 1980 to December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and February 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The veteran has 
filed additional claims with the RO.  The RO is asked to 
review the hearing transcript and address those new claims 
raised by the veteran. 

The issues of entitlement to a disability evaluation greater 
than 20 percent for a right ankle disability, entitlement to 
a disability evaluation greater than 50 percent for PTSD, and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's hemorrhoids were not caused by his active 
military service from October 1975 to November 1979, and from 
April 1980 to December 1983.

2.  Evidence received since the August 2002 RO denial of 
service connection for a right shoulder disability is 
duplicative or cumulative of evidence previously considered 
or does not relate to an unestablished fact necessary to 
substantiate the claim.  

3.  The RO received the veteran's original claim for service 
connection for PTSD on March 7, 2002.  In an August 2002 
decision, the RO denied the veteran's claim.  

4.  In November 2002, the veteran filed a claim to reopen and 
submitted evidence in favor of his claim.  The RO granted the 
veteran's claim in a June 2004 decision and assigned an 
effective date of March 7, 2002, the date VA received the 
veteran's original claim.  


CONCLUSIONS OF LAW

1.  Service connection for hemorrhoids is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  The August 2002 decision denying service connection for a 
right shoulder disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  
 

3.  No new and material evidence has been submitted to reopen 
a claim for service connection for a right shoulder 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

4.  The criteria for an effective date earlier than March 7, 
2002, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has a diagnosis of internal and 
external hemorrhoids.  Therefore, he has a disability for VA 
purposes.  

The veteran testified at his September 2007 VA Central Office 
hearing that he was treated for hemorrhoids while in the 
military.  However, his service medical records (SMRs) are 
completely negative for any diagnosis of or treatment for 
hemorrhoids.  The veteran's post-service medical records show 
treatment for hemorrhoids, but none of the evidence provides 
a link between the veteran's current disability and his 
periods of active military service.  The post-service medical 
records indicate a disorder that began many years after 
service with no connection to service, providing evidence 
against this claim.    

Overall, the Board finds that the service and post-service 
medical records provide evidence against this claim, 
outweighing the veteran's statements that he has had this 
problem since service.  The Board finds that the 
preponderance of the evidence is against service connection 
for hemorrhoids.  38 U.S.C.A. § 5107(b).  The appeal is 
denied.  

New and material evidence claim

In August 2002, the RO denied the veteran's claim for service 
connection for a right shoulder disability.  In November 
2002, the veteran submitted a statement that he had not 
received a response to his June 2001 request for a copy of 
his claims folder, and that he was having problems with his 
right shoulder, among other disabilities.  

The RO construed the veteran's November 2002 letter as a 
claim to reopen as opposed to a notice of disagreement (NOD) 
because it did not express disagreement with or a desire for 
appellate review of the August 2002 RO decision.  The 
veteran's letter was not a valid NOD for the August 2002 RO 
decision.  Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002); 38 C.F.R.  § 20.201 (2006).  Therefore, the August 
2002 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d) (2006); 38 C.F.R. § 20.200, 20.302, 
20.1103 (2006).  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The veteran filed his claim to reopen in November 2002.  
Therefore, a new definition of what constitutes "new and 
material" evidence is warranted.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence already of 
record at the time of the last prior final denial of the 
claim sought to be opened.  It must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

Evidence received since the August 2002 denial of service 
connection for a right shoulder disability consists of the 
following:  VA treatment records, private treatment records, 
letters from the veteran, and transcripts from the veteran's 
RO and VA Central Office hearings.  

All the evidence listed above is "new", in that it has not 
been submitted to VA before.  However, the Board finds that 
the evidence is not new and material because it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  38 C.F.R. § 3.156(a).  Specifically, none of the 
evidence received indicates that the veteran's right shoulder 
disability was incurred during, or aggravated by, his 
military service from October 1975 to November 1979, and from 
April 1980 to December 1983, over 20 years ago.  

The post-service medical record only provides evidence 
against this claim, indicating a disorder that began many 
years after service with no connection to service. 

The critical question is if veteran's right shoulder 
disability can be reasonably related to service many years 
ago.  None of the records the veteran has submitted 
associates this disorder with service many years ago.  With 
regard to the veteran's contentions regarding this disorder, 
they are not "new" in that the veteran made these same 
conditions when he filed the claim.      

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for a right shoulder 
disability.  The claim is not reopened.  38 U.S.C.A. § 5108.  

Earlier effective date claim

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefore.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award based on a claim reopened 
after final disallowance shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 
3.400(q)(1)(ii), 3.400(r).  

The veteran left service in December 1983 and filed his first 
claim for service connection for PTSD in March 2002, the 
effective date the claim was eventually granted.  No claim, 
despite the veteran's contentions, was filed prior to this 
date.        

In an August 2002 rating decision, the RO denied his claim 
because there was no diagnosis of PTSD or evidence of a 
stressor.  In November 2002, the veteran reopened his claim 
and submitted evidence of a diagnosis of PTSD and enough 
information for VA to verify his claimed stressor.  The RO 
granted his claim in a June 2004 rating decision and assigned 
an effective date of March 7, 2002, the date his original 
claim for service connection for PTSD was received.  

The veteran asserts that he had PTSD prior to the date he 
filed his claim, but that he did not know that his mental 
disorder was called PTSD at that time.  

The Board does not dispute the fact that the veteran had PTSD 
prior to the time he filed his claim in March 2002.  This is 
not the issue.  Under the applicable law, service connection 
for PTSD may be no earlier than March 7, 2002, the date VA 
received the claim.  The RO has assigned March 7, 2002, as 
the effective date for service connection for PTSD based on 
this claim, and there is no legal entitlement to an earlier 
effective date prior to the time the veteran filed the claim.  

The pertinent facts are not in dispute, and the law, 
specifically 38 U.S.C.A. §§ 5101 & 5110, is dispositive in 
this matter.  Together, these two Sections mandate that a 
claim must be specific, and that the effective date of an 
award shall not be earlier than the date of receipt of the 
claim (emphasis added).  Here, the first communication from 
the veteran specifying a claim of service connection for PTSD 
was the date the RO granted this claim.  There is no legal 
basis for entitlement to benefits for PTSD prior to that 
date. 

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the veteran's assertion that the disability 
existed before he filed the claim.  

It is important for the veteran to understand that the grant 
of service connection for PTSD was based on a diagnosis first 
provided in September 2002, six months after the veteran 
filed his claim.  The decision was clearly based on evidence 
that did not exist prior to March 2002.  Simply stated, 
neither the veteran nor the VA knew the veteran had PTSD 
prior to the time he filed his claim. 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the law not the evidence is dispositive, the 
Board should deny an appeal because of an absence of a legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The veteran has failed to 
allege facts which meet the criteria in the law or 
regulations, and his claim must be denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in August 2003 and August 2004, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued VCAA notice letters 
prior to the adverse determinations on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The August 2003 VCAA 
letter does not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claims. Id. 
at 120-21.  However, the August 2004 VCAA letter and November 
2005 follow-up letter did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
August 2003 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that in an April 2006 statement of the case 
(SOC) and April 2006 supplemental statement of the case 
(SSOC), the veteran was informed that a disability rating and 
effective date would be assigned if his claim was granted.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board observes that the August 2003 VCAA notice letter 
informed the veteran of what constituted new and material 
evidence.  The veteran was informed that new evidence must be 
evidence that was submitted to VA for the first time, that 
was not cumulative or tended to reinforce a previously 
established point.  He was informed that material evidence 
must be relevant to the issue of service connection.  
Therefore, there is no prejudice to the veteran.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
Social Security Administration records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained for hemorrhoids.  However, the Board finds that the 
evidence, discussed above, which indicates that the veteran 
did not receive treatment for hemorrhoids during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and hemorrhoids, warrants 
the conclusion that a remand for an examination and/or 
opinion is not necessary to decide the claim.  See 38 C.F.R.  
§ 3.159 (c)(4) (2005).  As service and post-service medical 
records provide no basis to grant this claim, and provide 
evidence against the claim, the Board finds no basis for a VA 
examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  The first element is met because the veteran 
has a current diagnosis of hemorrhoids.  However, the 
remaining elements are not met because there is no evidence 
to show that he had hemorrhoids in service.  

ORDER

Service connection for hemorrhoids is denied.  

As no new and material evidence has been received, the claim 
for service connection for a right shoulder disability is not 
reopened.  The appeal is denied. 

An effective date earlier than March 7, 2002, for the grant 
of service connection for PTSD is denied.  


REMAND

At his September 2007 VA Central Office hearing, the veteran 
testified that he had ankle surgery in April 2007.  The 
record shows that the veteran underwent an arthroscopy with 
debridement in April 2007.  The RO awarded him a temporary 
total evaluation for convalescence after his surgery and a 20 
percent evaluation thereafter.  The veteran contends that the 
severity of his ankle disability is not adequately 
represented by the VA examination he underwent prior to his 
surgery.  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  A remand is necessary to assess the severity of the 
veteran's right ankle disability after his April 2007 
arthroscopy and debridement.  

The veteran contends that he left his job in July 2004 
because of his PTSD.  He reported this to VA examiners in 
March 2006 and October 2004.  The Board cannot determine if 
the veteran left his job due to his PTSD symptoms, his 
physical disabilities, a combination of both, or neither.  A 
new examination is required to determine whether the veteran 
cannot work because of his PTSD.  

The veteran is requested to provide all information from his 
prior employer (if any) regarding why he left his last job 
that would support his claim that he left his job due to 
PTSD. 

The veteran submitted an April 2005 letter from Dr. A. T., a 
private psychiatrist.  In an April 2005 letter, Dr. A. T. 
stated that the veteran needed medication to control his 
emotions, and that he left his job because of his emotional 
state.  Dr. A. T. listed the veteran's mental health 
diagnoses as PTSD, major depressive disorder, and anxiety 
disorder.  

The letter appears to be submitted on photocopied letterhead, 
and is filled with typographical errors and incorrect 
grammar.  The letter from Dr. A. T. should be authenticated.  
Additionally, Dr. A. T.'s treatment records are not in the 
veteran's claims folder.  A remand is necessary to obtain 
these records.  

Simply stated, based on a review of this letter, the Board 
must find that the letter raises factual issues regarding the 
veteran's credibility, impacting all his claims.  The 
veteran's statements and testimony raise more questions.  

The veteran also submitted a letter from K. V., an Orlando 
Vet Center therapist.  K. V.'s treatment records are not in 
the veteran's claims folder.  A remand is necessary to obtain 
these records.  

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  38 
C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

The veteran has nine service connected disabilities, and his 
combined disability evaluation is 90 percent.  Therefore, he 
meets the standard set forth in 38 C.F.R. § 4.16(a).  There 
is medical evidence of record that the veteran left his job 
in July 2004 due to a combination of his service connected 
PTSD and his physical disabilities.  The record does not 
specify which physical disabilities prevent the veteran from 
working.  Additional information is required to determine the 
degree of industrial impairment resulting from the veteran's 
service-connected disabilities.  See Beaty v. Brown, 6 Vet. 
App. 532 (1994).  The medical records, at present, do not 
clearly indicate whether the veteran is unemployable as the 
result of either his service-connected disabilities or his 
non-service-connected disabilities, specifically his cervical 
and lumbar spine conditions.  

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Board may not offer its own opinion regarding whether the 
veteran can perform work based on her current level of 
disabilities, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 
1 Vet. App. 326, 331-32 (1991) (citations omitted).  A VA 
examination is therefore required to address this issue.

Finally, the veteran has repeatedly asserted that he was a 
member of the anti-terrorist unit commonly referred to as 
"Delta Force."  He has made numerous requests that VA 
obtain his "Delta Force records" and referred to a "Delta 
Force physical" that took place in 1983.  

The Board notes that the veteran was stationed at Ft. Bragg, 
North Carolina, where "Delta Force" is based.  The 
veteran's service personnel records show that he received 
parachutist training, indicative of involvement in either the 
82nd Airborne or "Delta Force."  The RO should attempt to 
determine whether the veteran was a member of "Delta Force" 
and make a formal finding to this extent. 

It is important to note that if the veteran was not a member 
of the "Delta Force", as he has testified before the 
undersigned, such a fact undermines his credibility regarding 
all claims.  If it is shown that the veteran lied to the 
undersigned, under oath, a complete review of this case and 
the veteran's contentions to the VA may be required. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Department 
of the Army and confirm the veteran's 
attachment to "Delta Force" at Ft. 
Bragg in 1983.  If the veteran was not a 
member of Delta Force, this fact 
(regarding the veteran's credibility) 
should be taken into consideration 
regarding all of the veteran's claims.  
The veteran's credibility is a key issue 
in this case.  If the veteran is found to 
have lied under oath, the RO may want to 
undertake a comprehensive review of the 
veteran's case, including all previously 
service connected disorders and 
disability determinations.  This is not 
required.    

2.  The RO should schedule the veteran 
for an examination to determine the 
current severity of his right ankle 
disability.  The claims folder must be 
made available for the examiner, who must 
note in his or her report whether such a 
review was accomplished.  The RO should 
advise the veteran that failure to report 
for a scheduled VA examination without 
good cause may have adverse consequences 
for his claims.  

3.  The RO should schedule the veteran 
for an examination to determine the 
current severity of his PTSD.  The claims 
folder must be made available for the 
examiner, who must note in his or her 
report whether such a review was 
accomplished.  The RO should advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claims.  

The examiner is asked to address (though 
this is not required) whether the veteran 
left his job in July 2004 due to symptoms 
from PTSD caused by service alone or in 
combination with other service-connected 
or non-service-connected disabilities.  
If possible, the veteran's overall 
credibility should be addressed.         

4.  The RO must contact Dr. A. T. and 
attempt to verify the authenticity of the 
April 2005 letter.  If such 
authentication cannot be made without the 
veteran's authorization, he must be 
requested to provide such authorization.  
If possible, but not required, the RO 
should attempt to directly contact this 
doctor.      

5.  The RO should attempt to secure 
release forms for K. V. and Dr. A. T.'s 
records.  If the veteran returns the 
release forms, the RO should obtain 
records from the two private health care 
providers.  

6.  The RO should schedule the veteran 
for an examination to determine the 
effect of his service-connected 
disabilities on his employability.  The 
claims folder must be made available for 
the examiner, who must note in his or her 
report whether such a review was 
accomplished.  The RO should advise the 
veteran that failure to report for a 
scheduled VA examination without good 
cause may have adverse consequences for 
his claims.  

Based on examination findings and other 
evidence contained in the claims folder, 
the examiner must offer an opinion as to 
whether it is as least as likely as not 
that the veteran is unable to obtain or 
maintain substantially gainful employment 
solely as the result of his service-
connected disabilities.  

The examiner also must consider the 
veteran's education, experience, and 
occupational background in determining 
whether the veteran is unable to secure 
gainful employment in light of his 
service-connected disabilities (standing 
alone).  The examiner must include a 
complete rationale for all opinions and 
conclusions.  

If possible, the veteran's overall 
credibility should be addressed.         

7.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


